Citation Nr: 1526144	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  10-13 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to August 27, 2008.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel

INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision which granted service connection at a 30 percent disability rating for PTSD, effective from December 2002.  The Veteran timely appealed this decision seeking an increased initial disability rating.  

In July 2006, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

In October 2006, the Board remanded this claim for additional development and consideration.  Thereafter, a July 2009 rating decision increased the Veteran's disability rating to 70 percent, effective from August 27, 2008.  

In an April 2010 statement submitted by the Veteran, he indicated that he was in agreement with the 70 percent rating assigned for his PTSD, effective from August 27, 2008.  However, he has continued to express is disagreement with the initial rating of 30 percent assigned in the July 2003 rating decision, arguing that he is entitled to the 70 percent at an earlier date.  As such, the Board has characterized the issue as entitlement to an initial rating in excess of 30 percent for PTSD prior to August 27, 2008, as is reflected on the first page of this decision.  

In September 2013, the Board denied this claim.  The Veteran appealed the September 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in April 2014, the Court remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).



FINDING OF FACT

Prior to August 27, 2008, the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

Prior to August 27, 2008, the schedular criteria for the assignment of an initial disability evaluation of 50 percent, but not higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

Here, the Veteran's claim for an increased rating arises from an appeal of the initial grant of service connection for his PTSD.  Because service connection was granted, the claim is substantiated and no additional notice is required as to the downstream issue involving entitlement to an increased rating.  Moreover, the Veteran has had ample opportunity to respond and supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA treatment records, private treatment records, and lay statements in support of his claim have been obtained and associated with the Veteran's paper and electronic files.  The Veteran has not identified any additional outstanding records relevant to the time period on appeal that have not been requested or obtained.  

For the relevant period on appeal, the Veteran was also afforded a VA examination in June 2003.  Neither the Veteran nor his representative has alleged that the examination is inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected PTSD for the period prior to August 27, 2008 as it includes an interview with the Veteran, a review of the record, and a full mental examination, addressing the relevant rating criteria.  As the current appeal pertains only to the period prior to August 27, 2008, the Board finds that the examination of record during this period is adequate to adjudicate the Veteran's increased rating claim and no further examinations are necessary.

In October 2006, the Board remanded the case for additional development.  As discussed in the preceding paragraphs, additional private treatment records were obtained, and the Veteran was afforded a VA examination in August 2008 to assess the severity of his PTSD, in accordance with the October 2006 remand directives.  Therefore, the Board finds that the AOJ has substantially complied with the October 2006 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Additionally, in compliance with the Court's April 2014 Order, the Board has reconsidered the evidence of record.  Id. 

Finally, the Veteran provided relevant testimony during the hearing before the undersigned in July 2006.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the undersigned Veterans Law Judge identified the issue on appeal and asked the Veteran to identify evidence relevant to the claim.  The Veteran described the impact of the disability on his activities of daily living.  At the Board hearing, his testimony revealed a possible worsening of the disability since the last VA examination and the Board sought additional development in its October 2006 remand directive.  The Board also obtained updated private treatment records.  As such, the Board finds that the hearing discussion did not reveal any evidence that might be available, but was not associated with the claims file, other than medical evidence that was to be procured. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's record including those found in his electronic file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

The July 2003 rating decision on appeal granted service connection for PTSD and assigned an initial rating of 30 percent.  A subsequent July 2009 rating decision increased the Veteran's PTSD rating to 70 percent, effective from August 27, 2008.  The Veteran seeks an initial rating in excess of 30 percent prior to August 27, 2008.  For the reasons discussed below, the Board finds that an initial rating of 50 percent prior to August 27, 2008, is warranted.  

The Veteran's PTSD is evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula, a 30 percent disability rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  

The criteria for a 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

The criteria for a 70 percent rating are: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

In evaluating the evidence, the Board also considered Global Assessment of Functioning (GAF) scores that clinicians may assign.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  In this regard, however, an examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).  In any event, a GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV; see 38 C.F.R. § 4.130.

A GAF score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  Id.  

A GAF score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

In support of his claim of entitlement to service connection for PTSD, the Veteran was examined for VA purposes in June 2003.  The report noted the Veteran's stressors, and the following symptoms, occurred periodically:  recurrent intrusive thoughts and nightmares, withdrawal and avoidance, difficulty falling and staying asleep, irritability, and decreased concentration.  He also stated he used to drink to control his dreams and intrusive thoughts.  The Veteran reported that flashbacks started three or four months after returning from Vietnam, and that he had suicidal intent in 1991.  The Veteran also reported he has been married three times, twice to the same woman.  The examiner noted that the Veteran was taking four medications, but none for a psychiatric disability.  

During the mental examination, the examiner noted the Veteran was a well-groomed gentleman, who exhibited some head and hand tremors when talking.  The Veteran was described as an anxious-looking gentleman, who is distressed and distant, with a constricted affect, but alert, coherent, and oriented in all three spheres.  His speech was clear and content was relevant.  Additionally, the Veteran's memory was intact and his cognitive functions well-preserved.  

Based on the above findings, the examiner provided a diagnosis of chronic PTSD.  The examiner noted that the Veteran was retired and functioned throughout his work years for the past 30 years.  However, the examiner reported the Veteran had difficulty maintaining relationships with his marriage.  It was noted the Veteran was able to maintain some degree of relationships with his friends but he always showed some distance and difficulty handling stressful situations.  A corresponding GAF score of 60 was assigned.  

The Veteran's private treatment records from Dr. Martin, dated from January 2003 to October 2006 are also on file for consideration.  However, these treatment records pertain to the Veteran's treatment for hypertension, hyperlipidemia, and other diagnoses.  There is no indication Dr. Martin treated the Veteran for PTSD.  

Similarly, there has been little VA psychiatric treatment during the relevant time period.  The Veteran has also submitted several lay statements in support of his claim for a higher initial rating.  Some of these note the Veteran's demotion at work (which apparently occurred in 1992), his abrupt retirement, (although this occurred after 30 years of employment, and he had become eligible), and his resignation from various positions he once held.  There are also reports the Veteran became "disoriented, distant, detached, angry and volatile" although the timeframe of these behaviors is not made clear.  

The Veteran's own statements related that he suffered from suicidal ideations in the past and has continued to think about suicide, but tells himself "it is not the answer."  See Statement in Support of Claim, July 2004.  The Veteran also states he sought a significant amount of private mental health treatment, but the hospital from which the Veteran sought treatment went bankrupt and the files are no longer in existence.  It also appears this treatment was confined to the 1991 or 1992 timeframe.  The Veteran further described significant martial problems, despite the fact that he has been married twice.  (As to his second wife, they apparently divorced once, but they subsequently remarried.)  He further states he is unable to deal with everyday people.  

As indicated previously, the next higher 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

Here, the medical evidence of record notes the Veteran's affect was described as constricted rather than flattened, his speech has been considered spontaneous, coherent, logical and relevant; no panic attacks were identified; and there was no impairment in memory or abstract thinking identified.  The June 2003 VA examiner specifically noted the Veteran's memory was intact and his cognitive functions well-preserved. 

However, the lay evidence of record shows the Veteran's interpersonal skills were impaired, which was consistent with the VA examiner's observations regarding the Veteran's difficulty maintaining his marriage relationships and difficulty handling stressful situations.  Such symptoms are consistent with the 50 percent evaluation.  At the same time, the Board finds that Veteran's reported symptoms do not approximate a 70 percent schedular rating prior to August 27, 2008.  Although the Veteran reported thinking about suicide, and someone described him as disoriented at times, the examples of symptoms associated with a 70 percent evaluation their frequency, severity and duration, are not otherwise present.  In addition, while relationships are difficult for the Veteran, he appears capable of establishing and maintaining them given the record shows he is married, and he was able to provide statements from several other individuals who expressed their love and support for him.  

Finally, the available VA and private treatment records show minimal mental health treatment for this initial period on appeal which tends to weigh against a higher rating, given that he is shown to make a practice of seeking medical care as necessary.  

The Board notes that the symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.  When determining the appropriate disability evaluation to assign, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed.Cir.2013).  Based on the evidence of record, the Board finds that the manifestations of the Veteran's PTSD most nearly approximates the criteria for the next higher 50 percent rating, but no higher.  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In adjudicating the current appeal for an increased rating, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal period, prior to August 27, 2008, because the Veteran has never claimed that the above disability acting alone prevents him from obtaining and/or maintaining employment.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU.





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial disability rating of 50 percent prior to August 27, 2008, for PTSD is granted.   



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


